DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 	The amendments and remarks filed on 12/22/2021 are acknowledged and have been fully considered.  Claims 1-9 and 12-13 are pending.  Claims 1 and 7 have been amended.  Claims 10 and 11 were previously cancelled. 

Response to Amendment
The previous objections to claim 7 are withdrawn in light of the amendments to the claims filed on 12/22/2021.  The extraneous words “4( BMP4)” in line 3 have been deleted.
The previous rejections of claims 1-7 and 12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gronthos in view of Baraniak and rejections of claims 8-9 and 13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gronthos in view of Baraniak and Tsuji are withdrawn in light of the amendments to the claims filed on 12/22/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gronthos et al., (Postnatal human dental pulp stem cells (DPSCs) in vitro and in vivo, PNAS, December 5, 2000, vol. 97, no. 25, 13625–13630; Of Record) in view of Zhang et al., (Three-Dimensional Spheroid Culture of Human Gingiva-Derived Mesenchymal Stem Cells Enhances Mitigation of Chemotherapy-Induced Oral Mucositis, STEM CELLS AND DEVELOPMENT, Volume 21, Number 6, June 21, 2011).
6 of the cultured DPSCs were mixed with 40 mg of HA/TCP ceramic powder and then transplanted into mice (pg. 13626, col. 1 Transplantation). Gronthos teaches the DPSCs generated dentin-like structure when transplanted into mice (see abstract, Fig 5, pg. 13629 col. 2 last para.).  The instant specification defines “tooth primordium” to a functional cell aggregate of one or more than one cell type that exhibits at least one function that is specific for dental tissue and discloses collagen type I to be expressed by the cells in the tooth primordium (see par. [0011] on page 3 of specification or [0013] of instant PGPub).  Therefore, the cultured DPSCs in the methods of Gronthos that form a cell aggregate can form an artificial tooth primordium.
Gronthos does not teach subsequently culturing the isolated single-cell suspension of mesenchymal dental pulp cells under non-adherent conditions wherein no artificial biological or non-biological scaffold is used in the formation of the cell aggregate.
Zhang teaches isolating human mesenchymal stem cells from gingival tissue (GMSCs) and culturing the GMSCs either as adherent monolayers on regular dishes or as suspension culture in ultra-low attachment dishes to allow 3D spheroid formation for 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the adherent culturing step of the single-cell suspension of the DPSCs of Gronthos to culture the DPSCs in ultra-low attachment dishes as a suspension culture as taught by Zhang instead to allow 3D spheroid formation.  One of ordinary skill in the art would be motivated to do so because Zhang teaches aggregation of mesenchymal stem cells (MSCs) into 3D spheroids enhances MSC biological properties and therapeutic potential (see page 939 col. 2 Results para. 1) and that stem cells dissociated from spheroids are more homogenous as compared with cells derived from adherent monolayer culture (see page 939 col. 2 Results para. 1, Fig. 1A).  The instant specification discloses culturing mesenchymal stem cells in low attachment plates in the only embodiment of culture under non-adherent conditions in which no external scaffold or carrier is used to form aggregates (see [0067] of instant PGPub). Therefore, the step of culturing the isolated single-cell suspension of DPSCs in low attachment plates to form 3D spheroids as taught by Gronthos in view of Zhang meets the limitations of “subsequently culturing the single-cell suspension under non-adherent conditions to form a cell aggregate, wherein no artificial biological or non-biological scaffold is used in the formation of the cell aggregate”.  Since Gronthos suggests that 
Regarding claims 2-3 and 12, Gronthos et al., teaches isolating human dental pulp stem cells (DPSCs) from normal human third molars collected from adults (pg. 13625 col. 2 para. 2).
Regarding claims 4 and 5, Zhang teaches the GMSCs were cultured in a suspension culture in ultra-low attachment dishes (non-adherent cell culture) at a density of 2 x 105 cells/ml (reads on claim 4) to allow 3D spheroid formation for up to 3 days (72 hrs. – reads on at least 48 hrs. in claim 5; see page 938 col. 1 Cell culture).
Regarding claim 6, Zhang teaches the GMSCs aggregated into 3D spheroids with diameters from 20-100µm (see page 939 col. 2 Results para. 1, Fig. 1A) when grown for up to 3 days.  It would have been obvious to one of ordinary skill in the art to grow the cells for longer than 3 days which would result in larger diameter aggregates. One of ordinary skill in the art would be motivated to grow for longer times to produce more cells. 
The combined teachings of Gronthos and Zhang renders claims 1-6 and 12 obvious.

Claims 8-9 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gronthos et al., (Postnatal human dental pulp stem cells (DPSCs) in vitro and in vivo, PNAS, December 5, 2000, vol. 97, no. 25, 13625–13630; Of Record) in view of Zhang et al., (Three-Dimensional Spheroid Culture of Human Gingiva- as applied to claims 1-6 and 12 above and further in view of Tsuji (US 2011/0212414, Pub. Sep. 1, 2011; Applicant IDS; Of Record).
Regarding claim 8, Gronthos and Zhang do not teach after culturing of the mesenchymal dental pulp cells under non-adherent conditions for at least 2 days, adding epithelial cells and co-culturing under non-adherent conditions.
Tsuji teaches methods to produce tooth material by co-culturing isolated mesenchymal dental stem cells and epithelial cells (see abstract). Tsuji teaches a first cell mass of mesenchymal cells is placed next to a second cell mass formed from epithelial cells in a support carrier, to closely contact each other and co-culturing them to form a reconstructed tooth germ (par. [0035-0037]). Tsuji teaches the support carrier can include hydrogel, gelatin, fibrin, agar (see [0066]) and teaches the support carrier can be in the form of a gel or solution (see [0073]). Tsuji teaches the epithelial cells invaginate such that they wrap around the mesenchymal cells so that the epithelial cell portion becomes the outer enamel and the mesenchymal cell portion begins to form dentin internally (par. [0053]). 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of Gronthos in view of Zhang and add epithelial cells in a support carrier such as hydrogel, agar, gelatin etc., to the mesenchymal dental pulp cells that have been cultured for at least 2 days under non-adherent conditions in the low attachment plates and co-culture the mesenchymal dental pulp cells and epithelial cells as taught by Tsuji.  One of ordinary skill in the art would be motivated to 
Regarding claims 9 and 13, Tsuji teaches the epithelial cells to be keratinized cells derived from skin or gingiva (see par. [0061]).
The combined teachings of Gronthos, Zhang and Tsuji renders claims 8-9 and 13 obvious.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gronthos et al., (Postnatal human dental pulp stem cells (DPSCs) in vitro and in vivo, PNAS, December 5, 2000, vol. 97, no. 25, 13625–13630; Of Record) in view of Zhang et al., (Three-Dimensional Spheroid Culture of Human Gingiva-Derived Mesenchymal Stem Cells Enhances Mitigation of Chemotherapy-Induced Oral Mucositis, STEM CELLS AND DEVELOPMENT, Volume 21, Number 6, June 21, 2011) and Tsuji (US 2011/0212414, Pub. Sep. 1, 2011; Applicant IDS; Of Record), as evidenced by Sharpe (US 7,588,936; Iss. Sep. 15, 2009; Applicant IDS; Of Record) and Iohara et al., (Dentin .
 Regarding claim 7, Gronthos teaches cultured DPSCs showed collagen type I expression (see Fig. 2C) and DPSCs in the transplant showed DSPP expression (see Fig. 6). Gronthos, Zhang and Tsuji are silent regarding the mesenchymal stem cells in the aggregate to upregulate BMP-4 (the elected species). However, the upregulation of BMP-4 is an intended outcome of the method.  Sharpe et al., teach that BMP-4 and Msx1 are expressed in dental mesenchyme in response to epithelial signaling (see col. 4 lines 32-38).  Sharpe teaches early tooth mesenchyme cells express Pax9 (col. 4 lines 42-45).  Iohara teaches expression of DSPP was increased in pellet 3D culture of dental pulp stem cells as compared to monolayer culture (Fig. 1). Since Gronthos in view of Zhang and Tsuji teaches a method in which isolated single-cell suspension of mesenchymal dental pulp cells are co-cultured with epithelial cells under non-adherent conditions to form an 3D aggregate representing an artificial tooth primordium, the methods of Gronthos in view of Zhang and Tsuji would also result in the aggregate cells upregulating BMP-4, DSPP, Msx1, and Pax9.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are moot because the previous rejections of the claims under 35 USC 103 over Gronthos in view of Baraniak are withdrawn in light of the amendments filed on 12/22/2021 and new rejections are presented above.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iohara et al., (Dentin Regeneration by Dental Pulp Stem Cell Therapy with Recombinant Human Bone Morphogenetic Protein 2, J Dent Res 83(8):590-595, 2004) teaches isolating dental pulp cells from porcine premolars and culturing them in pellets wherein the pellets are formed by centrifuging the cells (see pg. 591 col. 1 Materials and Methods para. 1). Iohara teaches expression of Dmp1, Dspp, enamelysin and Phex (which are odontoblast markers) were increased in pellet 3D culture as compared to monolayer culture (Fig. 1).
Hildebrandt et al., (A scaffold-free in vitro model for osteogenesis of human mesenchymal stem cells, Tissue and Cell 43 (2011) 91–100) compares different 3D cell culture models of human mesenchymal stem cells (hMSCs) and teaches cultivation of hMSCs in 96 well non-adhesive plates facilitates an easy way and efficient way to cultivate homogenous cellular aggregates with high performance (see abstract, Conclusion on page 98). Hildebrandt compares aggregate formation efficiency of hMSCs by liquid suspension cultures, hanging drop culture, conical tube culture and 96-well non-adhesive plates coated with 2% poly-HEMA (which is a biocompatible hydrophilic methacrylate polymer which prevents cell adhesion and favors the formation of spheroidal cells, see pHEMA Description) (see Table 1 on page 95-96).

Allowable Subject Matter
The method of co-culture of mesenchymal dental pulp cells and epithelial cells disclosed in [0069] of the instant PGPub is non-obvious over the cited prior art.  It is suggested to amend claim 1 as below to render the instantly claimed method non-obvious over the cited prior art.

Claim 1. A method of preparing an artificial tooth primordium in vitro, comprising the steps:
providing isolated mesenchymal dental pulp cells in the form of a single-cell suspension;
subsequently culturing the single-cell suspension under non-adherent conditions in ultra low attachment plates with a neutral hydrophilic hydrogel coated surface for at least two days to form a cell aggregate, wherein no artificial biological or non-biological scaffold is used in the formation of the cell aggregate;
transferring the mesenchymal dental pulp cell aggregates to a composite culture medium appropriate for both mesenchymal dental pulp cells and epithelial cells;
adding a single cell suspension of epithelial cells in a ratio of 1:4 related to the initial cell number used for mesenchymal aggregate formation;
culturing the cell mixture in ultra low attachment plates under non-adherent conditions;
and changing the culture medium every 3 days.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657